DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 18 March 2021 and 07 September 2021.  The information therein was considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a method of forming a ferroelectric random access memory (FeRAM) device, the method comprising: forming a first layer stack and a second layer stack layer successively over a substrate, wherein each of the first layer stack and the second layer stack has a first dielectric layer and an electrically conductive layer formed over the first dielectric layer; forming a second dielectric layer over the second layer stack; patterning the first layer stack, the second layer stack, and the second dielectric layer, wherein the patterning forms a staircase-shaped region, wherein in the staircase-shaped region, the second layer stack extends beyond lateral extents of the second dielectric layer, and the first layer stack extends beyond lateral extents of the second layer stack, wherein after the patterning, the electrically conductive layers of the first and the second layer stacks form a first word line and a second word line, respectively; after the patterning, forming a trench that extends through the first layer stack, the second layer stack, and the second dielectric layer; lining sidewalls and a bottom of the trench with a ferroelectric material; forming a channel material over the ferroelectric material; filling the trench by forming a dielectric material over the channel material; and forming a source line and a bit line in the dielectric material, wherein the source line and the bit line extend through the second dielectric layer, the second layer stack, and the first layer stack; and as recited in independent claim 13, a method of forming a ferroelectric random access memory (FeRAM) device, the method comprising: forming a first layer stack and a second layer stack successively over a substrate, wherein the first layer stack and the second layer stack have a same layered structure that includes a layer of a first electrically conductive material over a layer of a first dielectric material, wherein the first layer stack extends beyond lateral extents of the second layer stack; forming a trench that extends through the first layer stack and the second layer stack; lining sidewalls and a bottom of the trench with a ferroelectric material; conformally forming a channel material in the trench over the ferroelectric material; filling the trench with a second dielectric material; forming a first opening and a second opening in the second dielectric material; and filling the first opening and the second opening with a second electrically conductive material; and as recited in independent claim 18, a ferroelectric random access memory (FeRAM) device comprising: a first layer stack; a second layer stack over the first layer stack, wherein the first layer stack and the second layer stack have a same layered structure that includes a layer of a first electrically conductive material over a layer of a first dielectric material, wherein the first layer stack extends beyond lateral extents of the second layer stack; a second dielectric material embedded in the first layer stack and the second layer stack, the second dielectric material extending through the first layer stack and the second layer stack; a ferroelectric material between the second dielectric material and the first layer stack, and between the second dielectric material and the second layer stack; a channel material between the ferroelectric material and the second dielectric material; and electrically conductive lines embedded in the second dielectric material, wherein the electrically conductive lines extending through the first layer stack and the second layer stack.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lue US 10,777,566 teaches a 3D array of cells including isolation structures in trenches between vertical source lines and vertical bit lines.
Lue US 11,133,329 teaches a 3D flash memory including a ferroelectric layer disposed between gate layers of a gate stack structure and a cylindrical channel pillar; and a first conductive pillar and a second conductive pillar vertically extending through the gate stack and electrically connected to the cylindrical channel pillar.

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/13/2022